945 F.2d 405
138 L.R.R.M. (BNA) 2432
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BEECH AND RICH, INC., Respondent.
No. 91-5917.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1991.

1
Before RYAN, Circuit Judge, WELLFORD, Senior Circuit Judge, and HIGGINS, District Judge*.

JUDGMENT

2
The National Labor Relations Board (the "Board") seeks enforcement of its decision in Case No. 7-CA-28670 finding the respondent committed unfair labor practices and ordering the respondent to take specified remedial steps to correct those practices.   The application for enforcement, filed with this court on July 29, 1991, was served on the respondent and respondent's counsel of record.   The respondent has not filed an answer to the application.


3
Rule 15(b), Fed.R.App.P., provides, in pertinent part:


4
Within 20 days after the application [for enforcement] is filed, the respondent shall serve on the petitioner and file with the clerk an answer to the application.   If the respondent fails to file an answer within such time, judgment will be awarded for the relief prayed.


5
The respondent having not filed an answer within the time period set out in Rule 15(b), the Board is entitled to summary enforcement of its decision and order.


6
It therefore is ORDERED that the Board's application for enforcement of its decision and order in Case No. 7-CA-28670 is granted and that the respondent, Beech and Rich, Inc., of Battle Creek, Michigan, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in such decision and order contained.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation